DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claims status
2.	This office action is a response to an application filed on 03/29/2021 in which claims 1-30 are pending for examination.
                                        
                                                              Drawings
3.	The Examiner contends that the drawings submitted on 03/29/2021 are acceptable for examination proceedings.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/02/2021.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 1-12, 15-16 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over of KIM et al. et al. (US 2020/0036430 A1), hereinafter “Kim” in view of Huang et al. (US 2020/0059878 A1), hereinafter “Huang”.
Regarding claim 1, Kim discloses a method of wireless communication performed by a user equipment (UE) (Fig. 9, beam recovery procedure according to scheduling request channel resource), comprising: 
receiving an SSB of the set of SSBs (Fig. 9, paragraph [0212], synchronization signal (SS) block per beam of gNB); and 
transmitting one or more SRs (Fig. 9, paragraph [0212], a plurality of SR resources) on one or more selected SROs associated with the received SSB based at least in part on the set of mappings (Fig. 9, paragraph [0212], configured per synchronization signal (SS) block of the gNB and the UE transmits the SR through an SR resource connected to an SS block having the best received quality obtained through RSRP measurement per SS block).
While Kim implicitly refers to “receiving configuration information indicating a set of scheduling request (SR) occasions (SROs), wherein the configuration information identifies a set of mappings between the set of SROs and a set of synchronization signal blocks (SSBs)” (Fig. 9, S901-S904, paragraphs [0212]-[0224]) , Huang from the same or similar field of endeavor explicitly discloses receiving configuration information indicating a set of scheduling request (SR) occasions (SROs) (Fig. 3, S301-S302, paragraphs [0084], [0085], [0089], [0125], [0142], an association relationship between a random access resource RO and a synchronization signal block), wherein the configuration information identifies a set of mappings between the set of SROs and a set of synchronization signal blocks (SSBs) (Fig. 3, S301-S302, paragraphs [0084], [0085], [0089], [0125], [0142], association relationship between an RO and a synchronization signal block configured in a one-to-many, many-to-one, one-to-one, or many-to-many manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving configuration information indicating a set of scheduling request (SR) occasions (SROs), wherein the configuration information identifies a set of mappings between the set of SROs and a set of synchronization signal blocks (SSBs)” as taught by Huang, in the system of Kim, so that it would provide a communications method, to resolve a problem about how to associate a downlink synchronization signal block with a random access resource (Kim, paragraph [0006]).

Regarding claim 2, Kim discloses the set of SROs is UE-specific (paragraph [0212], signal M SR resource per UE).

Regarding claim 3, Kim discloses the set of SROs is cell-specific (paragraph [0224], contention-free RACH or contention-based RACH ).

Regarding claim 4, Kim discloses the set of SROs comprises a set of random access channel occasions (paragraph [0212], UL SR channel carrying the SR may be referred to as a random access channel (RACH); particularly, the gNB may allocate a contention-free RACH resource to the UE).

Regarding claim 5, Kim in view of Huang disclose the method according to claim 1.
Huang further discloses the set of mappings includes mappings of single SROs, of the set of SROs, to single SSBs of the set of SSBs (paragraph [0125], nth RO may be configured to associate with an mth synchronization signal block, m may be equal to n).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the set of mappings includes mappings of single SROs, of the set of SROs, to single SSBs of the set of SSBs” as taught by Huang, in the system of Kim, so that it would provide a communications method, to resolve a problem about how to associate a downlink synchronization signal block with a random access resource (Kim, paragraph [0006]).

Regarding claim 6, Kim in view of Huang disclose the method according to claim 1.
Huang further discloses the set of mappings includes a mapping of a single SRO, of the set of SROs, to two or more SSBs of the set of SSBs (paragraph [0125], association relationship between an RO and a synchronization signal block may be configured in a one-to-many, many-to-one, one-to-one, or many-to-many manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the set of mappings includes a mapping of a single SRO, of the set of SROs, to two or more SSBs of the set of SSBs” as taught by Huang, in the system of Kim, so that it would provide a communications method, to resolve a problem about how to associate a downlink synchronization signal block with a random access resource (Kim, paragraph [0006]).

Regarding claim 7, Kim in view of Huang disclose the method according to claim 1.
Huang further discloses the set of mappings includes a mapping of two or more SROs, of the set of SROs, to a single SSB of the set of SSBs (paragraph [0125], association relationship between a random access timing and a synchronization signal block is configured in the many-to-one manner, to be specific, when N random access preambles/timings are associated with one synchronization signal block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the set of mappings includes a mapping of two or more SROs, of the set of SROs, to a single SSB of the set of SSBs” as taught by Huang, in the system of Kim, so that it would provide a communications method, to resolve a problem about how to associate a downlink synchronization signal block with a random access resource (Kim, paragraph [0006]).

Regarding claim 8, Kim discloses selecting the one or more selected SROs associated with the received SSB based at least in part on receiving the SSB, wherein transmitting the one or more SRs on the one or more selected SROs is based at least in part on selecting the one or more selected SROs (paragraph [0212], a plurality of SR resources may be configured per synchronization signal (SS) block of the gNB and the UE transmits the SR through an SR resource connected to an SS block having the best received quality obtained through RSRP measurement per SS block).

Regarding claim 9, Kim discloses the SSB is associated with a best measurement of a received set of SSBs that are received by the UE (paragraph [0212], an SS block having the best received quality obtained through RSRP measurement per SS block).

Regarding claim 10, Kim discloses determining a transmit beam associated with the received SSB, wherein the transmitting comprises transmitting the one or more SRs on the one or more selected SROs using the transmit beam (paragraphs [0151], [0212], Tx/Rx BC in the TRP holds, if the TRP can determine a TRP Rx beam for UL reception based on DL measurement of UE for one or more Tx beams of the TRP and/or if the TRP can determine a TRP Tx beam for DL transmission based on UL measurement for one or more Rx beams of the TRP; Tx/Rx BC in the UE holds if the UE can determine a UE Rx beam for UL transmission based on DL measurement of UE for one or more Rx beams of the UE and/or if the UE can determine a UE Tx beam for DL reception according to indication of the TRP based on UL measurement for one or more Tx beams of the UE).


Regarding claim 11, Kim discloses the one or more selected SROs comprise one or more cell-specific SROs, and wherein the one or more SRs are transmitted on a UE- specific SR resource, identified by the configuration information, associated with the UE (paragraphs [0212], [0224], UL SR channel carrying the SR may be referred to as a random access channel (RACH); particularly, the gNB may allocate a contention-free RACH resource to the UE so that the UE may use the contention-free RACH resource to indicate that the UE attempts to perform beam recovery).

Regarding claim 12, Kim the UE-specific SR resource includes a contention-free random access channel preamble (paragraphs [0212], [0224], contention-free RACH resource to the UE so that the UE may use the contention-free RACH resource to indicate that the UE attempts to perform beam recovery).

Regarding claim 15,  Kim discloses receiving, on one or more receive beams associated with the one or more selected SROs, at least one of a control channel or a downlink transmission associated with the control channel (paragraphs [0151], [0212], signal transmission repetition or beam sweeping for signal reception considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE).
 
Regarding claim 16,  Kim discloses based at least in part on the one or more selected SROs being mapped to a single SSB and the one or more SRs being transmitted using a single SRO, the one or more receive beams include a single receive beam (paragraphs [0151], [0212], UL grant to the UE in the determined beam direction, and causes the UE to perform detailed beam state reporting and/or buffer status reporting).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of a base station.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 15 from the perspective of the base station.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of a base station.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of KIM et al. et al. (US 2020/0036430 A1), hereinafter “Kim” in view of Huang et al. (US 2020/0059878 A1), hereinafter “Huang” in view of PEISA et al. (US 2020/0275479 A1), hereinafter “Peisa”.
Regarding claim 13,  Kim in view of Huang disclose the method according to claim 1.
Neither Kim nor Huang explicitly discloses “the one or more cell-specific SROs comprise one or more random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to the one or more RACH occasions”.
However, Peisa from the same or similar field of endeavor discloses the one or more cell-specific SROs comprise one or more random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to the one or more RACH occasions (Fig. 2, paragraphs [0016], [0030], [0032], [0037], [0085], example of preamble allocation for two synchronization signal blocks (SSBs); suitable SSB and performs random access using the dedicated preamble corresponding to the selected SSB and corresponding random access configuration (i.e., the UE transmits the dedicated preamble on the configured PRACH resources)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more cell-specific SROs comprise one or more random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to the one or more RACH occasions” as taught by Peisa, in the combined system of Kim and Huang, so that it would provide contention-free random access procedures using a physical downlink control channel (PDCCH) order or a radio resource control (RRC) message (Peisa, paragraph [0001]).

Regarding claim 14,  Kim in view of Huang disclose the method according to claim 11.
Neither Kim nor Huang explicitly discloses “the one or more cell-specific SROs comprise multiple random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to a subset of the one or more RACH occasions”.
However, Peisa from the same or similar field of endeavor discloses the one or more cell-specific SROs comprise multiple random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to a subset of the one or more RACH occasions (Fig. 2, paragraphs [0016], [0030], [0032], [0037], [0085], triggering a contention-free random access by physical downlink control channel (PDCCH) order or by radio resource control (RRC) message; suitable SSB and performs random access using the dedicated preamble corresponding to the selected SSB and corresponding random access configuration (i.e., the UE transmits the dedicated preamble on the configured PRACH resources)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more cell-specific SROs comprise multiple random access channel (RACH) occasions, and wherein the UE is configured with one or more respective contention-free RACH preambles corresponding to a subset of the one or more RACH occasions” as taught by Peisa, in the combined system of Kim and Huang, so that it would provide contention-free random access procedures using a physical downlink control channel (PDCCH) order or a radio resource control (RRC) message (Peisa, paragraph [0001]).
9.	Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over of KIM et al. et al. (US 2020/0036430 A1), hereinafter “Kim” in view of Huang et al. (US 2020/0059878 A1), hereinafter “Huang” in view of Abedini et al. (US 2019/0110324 A1), hereinafter “Abedini”.
Regarding claim 18,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “based at least in part on the one or more selected SROs including a single SRO that is mapped to multiple SSBs and the one or  more SRs including a single SR that is transmitted on the single SRO, the one or more receive beams include multiple receive beams corresponding to the multiple SSBs”.
However, Abedini from the same or similar field of endeavor discloses based at least in part on the one or more selected SROs including a single SRO that is mapped to multiple SSBs and the one or  more SRs including a single SR that is transmitted on the single SRO, the one or more receive beams include multiple receive beams corresponding to the multiple SSBs (paragraph [0080], multiple RA-RNTIs may be provided for a single RACH time/resource configuration (e.g., mapped to multiple SS blocks or multiple sets of SS blocks), and potentially multiple RAR messages may be transmitted to respond to all target UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “based at least in part on the one or more selected SROs including a single SRO that is mapped to multiple SSBs and the one or  more SRs including a single SR that is transmitted on the single SRO, the one or more receive beams include multiple receive beams corresponding to the multiple SSBs” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 19,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “the control channel is received on a control channel occasion, and wherein the control channel occasion is mapped to the one or more selected SROs”.
However, Abedini from the same or similar field of endeavor discloses the control channel is received on a control channel occasion, and wherein the control channel occasion is mapped to the one or more selected SROs (Fig. 3, paragraphs [0078], [0080], [0088], in cases where the RA-RNTI is a function of RO index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the control channel is received on a control channel occasion, and wherein the control channel occasion is mapped to the one or more selected SROs” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 20,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “monitoring for the control channel during a time period after transmitting the one or more SRs”.
However, Abedini from the same or similar field of endeavor discloses monitoring for the control channel during a time period after transmitting the one or more SRs (paragraph [0073], monitoring a set of resources within a configured RAR window for the RACH response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “monitoring for the control channel during a time period after transmitting the one or more SRs” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 21,  Kim discloses transmitting another SR after the time period has elapsed based at least in part on failing to receive the control channel during the time period (paragraphs [0071], [0214], a random access response (RAR) within a preset time window).

Regarding claim 22,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “monitoring a control channel occasion that is mapped to the one or more selected SROs based at least in part on the one or more SRs being transmitted on the one or more selected SROs”.
However, Abedini from the same or similar field of endeavor discloses monitoring a control channel occasion that is mapped to the one or more selected SROs based at least in part on the one or more SRs being transmitted on the one or more selected SROs (Fig. 3, paragraphs [0078], [0080], [0088], in cases where multiple SSBs 305 are mapped to one RO (or one RACH resource 310) (such as described above with reference to second mapping alternative 320), if the RA-RNTI is a function of both an SSB index and an RO index, the RAR may correspond to only one SSB 305; on the other hand, in cases where the RA-RNTI is a function of RO index but not SSB index, RAR may correspond to multiple SSBs 305 mapped to the same RO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “monitoring a control channel occasion that is mapped to the one or more selected SROs based at least in part on the one or more SRs being transmitted on the one or more selected SROs” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 23,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “the one or more selected SROs are mapped to one or more control channel occasions in a one-to-one relationship”.
However, Abedini from the same or similar field of endeavor discloses the one or more selected SROs are mapped to one or more control channel occasions in a one-to-one relationship (Fig. 3, paragraphs [0078], [0080], [0088], in cases where multiple SSBs 305 are mapped to one RO (or one RACH resource 310) (such as described above with reference to second mapping alternative 320), if the RA-RNTI is a function of both an SSB index and an RO index, the RAR may correspond to only one SSB 305; on the other hand, in cases where the RA-RNTI is a function of RO index but not SSB index, RAR may correspond to multiple SSBs 305 mapped to the same RO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more selected SROs are mapped to one or more control channel occasions in a one-to-one relationship” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 24,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “the one or more selected SROs include multiple SROs that are mapped to one or more control channel occasions, and wherein a control channel occasion, of the one or more control channel occasions, is mapped to two or more SROs of the multiple SROs”.
However, Abedini from the same or similar field of endeavor discloses the one or more selected SROs include multiple SROs that are mapped to one or more control channel occasions, and wherein a control channel occasion, of the one or more control channel occasions, is mapped to two or more SROs of the multiple SROs (paragraph [0072], for the case of one-to-many mapping RA-RNTI, such an alternative may support another example (e.g. multiple RACH occasions having the same RA-RNTI); in this example, multiple RACH resources may be identified by the same RA-RNTI, and the RA-RNTI may be determined by the SS block 305 that was mapped to multiple RACH occasions 310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more selected SROs include multiple SROs that are mapped to one or more control channel occasions, and wherein a control channel occasion, of the one or more control channel occasions, is mapped to two or more SROs of the multiple SROs” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).

Regarding claim 25,  Kim in view of Huang disclose the method according to claim 15.
Neither Kim nor Huang explicitly discloses “the one or more selected SROs are mapped to multiple control channel occasions, and wherein an SRO, of the one or more selected SROs, is mapped to two or more control channel occasions of the multiple control channel occasions”.
However, Abedini from the same or similar field of endeavor discloses the one or more selected SROs are mapped to multiple control channel occasions, and wherein an SRO, of the one or more selected SROs, is mapped to two or more control channel occasions of the multiple control channel occasions (paragraph [0079], multiple RA-RNTIs may be provided for a single RACH time/resource configuration (e.g., mapped to multiple (sets of) SS blocks), and each RAR message may contain information for all the targeted UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more selected SROs are mapped to multiple control channel occasions, and wherein an SRO, of the one or more selected SROs, is mapped to two or more control channel occasions of the multiple control channel occasions” as taught by Abedini, in the combined system of Kim and Huang, so that it would provide selection and interconnection of distributed packet core nodes the mobile packet core network in the General Packet Radio Service (GPRS) or 3G network, or the Evolved Packet Core (EPC) of the Long Term Evolution (LTE) network (Abedini, paragraph [0002]).




Allowable Subject Matter
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 26, 29 and 30) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Kim discloses receiving, on one or more receive beams associated with the one or more selected SROs, at least one of a control channel or a downlink transmission associated with the control channel (paragraphs [0151], [0212], signal transmission repetition or beam sweeping for signal reception considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE)..
The prior art, however, neither explicitly teaches nor suggests “based at least in part on the one or more selected SROs being mapped to a single SSB and the one or more SRs including multiple SRs that are transmitted on multiple SROs, the one or more receive beams include multiple receive beams corresponding to the multiple SROs”, as recited by claim 17.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414